PER CURIAM.
The record of this cause clearly discloses that as between the parties thereto substantial justice permeates the decree complained of. With great force technical objections have been presented by counsel for appellant as to the method of procedure adopted by the appellee in his efforts to collect the judgment rendered in his favor; but when we consider all of the circumstances involved in this litigation, it would not accord with the rules that do and should attend the administration of justice to reverse the said decree. The court below in a learned and forceful opinion, has fully stated the facts, and has reached a conclusion in which we concur. (C. C.) 183 Fed. 803.
Affirmed.